               Case 5:18-cr-00384-BLF Document 72 Filed 08/02/21 Page 1 of 1




 1   August Gugelmann, SBN 240544
     SWANSON & McNAMARA LLP
 2   300 Montgomery Street, Suite 1100
     San Francisco, California 94104
 3   Telephone: (415) 477-3800
     Facsimile: (415) 477-9010
 4
     Attorneys for ZION KORCZYNSKI
 5
 6
 7
 8
 9                                UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
11
12
       UNITED STATES OF AMERICA,                        Case No. CR 18-0384 BLF
13
                                      Plaintiff,        SEALING ORDER
14            vs.
15     ZION KORCZYNSKI,
16                                    Defendant.
17
18          For good cause shown, it is hereby ordered that the medical records submitted as Exhibit
19   A to the Declaration of August Gugelmann in Support of Motion for Compassionate Release
20   shall be filed under seal and not unsealed without further order of the Court.
21
22   Dated: _August 2, 2021_________                      ________________________
                                                          Hon. Beth Labson Freeman
23                                                        United States District Court
24
25
26
27
28
